Case 19-50012   Doc 150-1   Filed 06/03/19   EOD 06/03/19 12:29:14   Pg 1 of 4



                                EXHIBIT A

                              Proposed Order
     Case 19-50012         Doc 150-1     Filed 06/03/19       EOD 06/03/19 12:29:14            Pg 2 of 4




                          IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

    In re:
                                                            Chapter 11
                            1
    USA GYMNASTICS,
                                                            Case No. 18-09108-RLM-11
                           Debtor.


    USA GYMNASTICS,
                                                            Adv. Pro. No. 19-50012
             Plaintiff,                                     in 18-09108-RLM-11

    v.

    ACE AMERICAN INSURANCE
    COMPANY f/k/a CIGNA INSURANCE
    COMPANY, GREAT AMERICAN


1
 The last four digits of the Debtor’s federal tax identification number are 7871. The location of the Debtor’s
principal office is 130 E. Washington Street, Suite 700, Indianapolis, Indiana 46204.
  Case 19-50012          Doc 150-1    Filed 06/03/19    EOD 06/03/19 12:29:14        Pg 3 of 4




 ASSURANCE COMPANY, LIBERTY
 INSURANCE UNDERWRITERS INC.,
 NATIONAL CASUALTY COMPANY,
 RSUI INDEMNITY COMPANY, TIG
 INSURANCE COMPANY, VIRGINIA
 SURETY COMPANY, INC. f/k/a
 COMBINED SPECIALTY INSURANCE
 COMPANY, WESTERN WORLD
 INSURANCE COMPANY, ENDURANCE
 AMERICAN INSURANCE COMPANY,
 AMERICAN HOME ASSURANCE
 COMPANY, and DOE INSURERS,

           Defendants.

                    AGREED ORDER GRANTING MOTION FOR STAY ON
               AN INTERIM BASIS WITH RESPECT TO NON-LIU DEFENDANTS

          This matter came before the Court on the Motion For Stay Of The Adversary Proceeding

[Adv. Dkt. 38] (the “Motion”), filed by the above-captioned defendants; this Court having entered

an Order denying the Motion as to Defendant Liberty Insurance Underwriters Inc. (“LIU”) [Adv.

Dkt. 147] (the “LIU Order”); and this Court having been advised that USA Gymnastics (the

“Debtor”) and all of the above-captioned Defendants other than LIU (the “Other Defendants”)

have agreed to a stay of the Adversary Proceeding on an interim basis; the Court finds that it has

jurisdiction over this matter pursuant to 28 U.S.C. § 1334; and after due deliberation, the Court

hereby determines the Motion should be granted on an interim basis as set forth herein as to the

Other Defendants.

          IT IS HEREBY ORDERED:

          1.     The Motion is granted as to the Other Defendants on an interim basis as set forth

herein.

          2.     A final hearing on the Motion is set for the September 18, 2019 omnibus hearing

(the “Final Hearing”).


                                                 2
  Case 19-50012         Doc 150-1      Filed 06/03/19    EOD 06/03/19 12:29:14         Pg 4 of 4



       3.        The Adversary Proceeding is stayed as to the Other Defendants through and

including September 18, 2019. All existing deadlines in the Adversary Proceeding including those

in the Order Granting Joint Motion to Extend Time to File Answer [Adv. Dkt. 94] are continued

without date as to the Other Defendants pending the Court’s consideration of the Motion at the

Final Hearing.

       4.        The Debtor’s rights to oppose the Motion and the Other Defendants’ rights to

prosecute the Motion are reserved for the Final Hearing.

       5.        Nothing herein affects or alters the LIU Order.

       6.        The Court shall retain jurisdiction to hear and determine all matters arising from,

or related to, the implementation of this Order.

                                                   ###




                                                   3
